EXHIBIT 10.1

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of December 1, 2005, by and between Venture Banking Group, a
division of Greater Bay Bank N.A. (“Bank”) and Focus Enhancements, Inc.
(“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of November 15, 2004, as amended (the “Agreement”).  Borrower and Bank desire
to amend certain provisions of the Agreement, all in accordance with the terms
of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 


1.                                       AMENDMENTS TO AGREEMENT.  THE AGREEMENT
IS HEREBY AMENDED AS FOLLOWS:


 


(A)                                  THE FOLLOWING DEFINED TERMS IN SECTION 1.1
ARE AMENDED TO READ AS FOLLOWS:


 

“Equity Event” means the receipt by Borrower of not less than Three Million
Dollars ($3,000,000) in cash proceeds from the sale or issuance of Borrower’s
equity securities or Subordinated Debt to investors reasonably acceptable to
Bank by January 31, 2006.

 

“Revolving Maturity Date” means December 24, 2006.

 


(B)                                 SECTION 6.3 IS AMENDED BY ADDING THE
FOLLOWING AT THE END THEREOF:


 

Borrower shall deliver to Bank with the filings of reports on Form 10-K, 10-Q, a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit E-1 hereto.

 

Bank shall have a right from time to time hereafter to audit Borrower’s Accounts
at Borrower’s expense, provided that such audits will be conducted no more often
than every 12 months unless an Event of Default has occurred and is continuing.

 

Guarantor shall deliver to Bank on an annual basis, an updated personal
financial statement and first page of the federal tax return within five
(5) days of tax return filing.

 


(C)                                  SECTION 6.8 IS DELETED AND RESERVED.


 


(D)                                 SECTION 6.9 IS AMENDED TO READ AS FOLLOWS:


 

6.9                                 Maximum Net Loss

 

For any fiscal quarter of Borrower, Borrower shall not incur a net loss of more
than one hundred twenty five percent (125%) of the projected amount of net loss
for such period as set forth in Borrower’s financial projections, delivered to
Bank and attached hereto as Exhibit E.

 


2.                                       CONDITIONS PRECEDENT TO EFFECTIVENESS. 
THIS AMENDMENT SHALL BECOME EFFECTIVE ONLY UPON:


 


(A)                                  RECEIPT BY THE BANK OF THE FOLLOWING (EACH
OF WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO BANK):

 

--------------------------------------------------------------------------------


 


(I)                                     COUNTERPARTS OF THIS AMENDMENT DULY
EXECUTED ON BEHALF OF THE BORROWER AND THE BANK;


 


(II)                                  COPIES OF RESOLUTIONS OF THE BOARD OF
DIRECTORS OR OTHER AUTHORIZING DOCUMENTS OF BORROWER, AUTHORIZING THE EXECUTION
AND DELIVERY OF THIS AGREEMENT;


 


(III)                               AN AFFIRMATION OF GUARANTY AND INTERCREDITOR
AGREEMENT BY CARL BERG;


 

(iv)                              warrant agreement;

 


(B)                                 BANK SHALL HAVE RECEIVED A NONREFUNDABLE FEE
FOR THE COMMITTED REVOLVING LINE IN AN AMOUNT EQUAL TO $10,000, AND ALL BANK
EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT; AND


 


(C)                                  COMPLETION OF SUCH OTHER MATTERS AND
DELIVERY OF SUCH OTHER AGREEMENTS, DOCUMENTS AND CERTIFICATES AS BANK MAY
REASONABLY REQUEST.


 


3.                                       REPRESENTATION AND WARRANTIES. 
BORROWER REPRESENTS AND WARRANTS THAT THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE AGREEMENT ARE TRUE AND CORRECT AS OF THE DATE OF THIS
AMENDMENT, AND THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


4.                                       MISCELLANEOUS.


 


(A)                                  SUCCESSORS AND ASSIGNS.  THIS AMENDMENT
SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF BORROWER AND BANK AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT AUTHORIZE ANY ASSIGNMENT BY BORROWER OF ITS RIGHTS OR DUTIES
HEREUNDER.


 


(B)                                 ENTIRE AGREEMENT.  THIS AMENDMENT AND THE
LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND SUPERSEDE
ANY OTHER ORAL OR WRITTEN AGREEMENTS OR UNDERSTANDINGS.


 


(C)                                  COURSE OF DEALING; WAIVERS.  NO COURSE OF
DEALING ON THE PART OF BANK OR ITS OFFICERS, NOR ANY FAILURE OR DELAY IN THE
EXERCISE OF ANY RIGHT BY BANK, SHALL OPERATE AS A WAIVER THEREOF, AND ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT SHALL NOT PRECLUDE ANY LATER EXERCISE OF
ANY SUCH RIGHT.  BANK’S FAILURE AT ANY TIME TO REQUIRE STRICT PERFORMANCE BY
BORROWER OF ANY PROVISION SHALL NOT AFFECT ANY RIGHT OF BANK THEREAFTER TO
DEMAND STRICT COMPLIANCE AND PERFORMANCE.  ANY SUSPENSION OR WAIVER OF A RIGHT
MUST BE IN WRITING SIGNED BY AN OFFICER OF BANK.


 


(D)                                 LEGAL EFFECT.  EXCEPT AS AMENDED BY THIS
AMENDMENT, THE LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.  IF ANY PROVISION
OF THIS AMENDMENT CONFLICTS WITH APPLICABLE LAW, SUCH PROVISION SHALL BE DEEMED
SEVERED FROM THIS AMENDMENT, AND THE BALANCE OF THIS AMENDMENT SHALL REMAIN IN
FULL FORCE AND EFFECT.  UNLESS OTHERWISE DEFINED, ALL CAPITALIZED TERMS IN THIS
AMENDMENT SHALL HAVE THE MEANING SET FORTH IN THE AGREEMENT.


 


(E)                                  COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

 

FOCUS ENHANCEMENTS, INC.

 

 

 

 

 

By

/s/ Brett Moyer

 

 

 

 

 

Title

President & CEO

 

 

 

 

 

 

 

 

VENTURE BANKING GROUP, A DIVISION OF
GREATER BAY BANK N.A.

 

 

 

 

 

By

/s/ Tod Racine

 

 

 

 

 

Title

Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1
COMPLIANCE CERTIFICATE

 

TO:                            VENTURE BANKING GROUP, A DIVISION OF GREATER BAY
BANK N.A.

 

FROM:         Focus Enhancements, Inc.

 

The undersigned authorized officer of Focus Enhancements, Inc. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending                                with
all required covenants except as noted below and (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof.  Attached herewith are the required
documents supporting the above certification.  The Officer further certifies
that these are prepared in accordance with Generally Accepted Accounting
Principles (GAAP) and are consistently applied from one period to the next
except as explained in an accompanying letter or footnotes.  The Officer
expressly acknowledges that no borrowings may be requested by Borrower at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that such compliance is determined not just at the
date this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

10-Q, 10-K, CC

 

Within 5 days after filing with SEC

 

Yes

 

No

A/R & A/P Agings, BBC

 

Monthly within 20 days

 

Yes

 

No

A/R Audit

 

Annual

 

Yes

 

No

PFS and 1st page federal tax return from Guarantor

 

Annual within 5 days of filing

 

Yes

 

No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Maintain at all times (unless otherwise noted):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Net Loss

 

$

(1)

$

 

Yes

 

No

 

--------------------------------------------------------------------------------

(1) For any fiscal quarter of Borrower, Borrower shall not incur a net loss of
more than one hundred twenty five percent (125%) of the projected amount of net
loss for such period as set forth in Borrower’s financial projections, delivered
to Bank and attached hereto as Exhibit E.

 

 

Comments Regarding Exceptions: See Attached.

BANK USE ONLY

 

 

 

 

 

Received by:

 

 

Sincerely,

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Verified:

 

 

SIGNATURE

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

Date:

 

 

TITLE

 

 

 

 

Compliance Status

Yes

No

 

 

 

 

 

DATE

 

 

 

 

 

--------------------------------------------------------------------------------